         Case 3:19-mj-00049-MSB Document 1 Filed 01/04/19 PageID.1 Page 1 of 5



         UNSEALED PER ORDER OF COURT                                            JAN 0 4 2019
                           UNITED STATES DIS'P         CT COURT
                                                 V.                        CLERK US DISTRICT COURT
 2                     SOUTHERN DISTRICT OF CALIFORNIA ~9UTHERN DISTRICT OF CAL6~PRUN~¢
 3
                                                Case No.        19MJ0049
 4    UNITED STATES OF AMERICA,
 5                       Plaintiff,             COMPLAINT FOR VIOLATION OF:
                                                Title 21 U.S.C. § 841(a)(l) and
 6
                        vs.                     841(b)(l)(C)-Distribution ofFentanyl
 7                                              Resulting in Death; Title 18, United
           CHRISTOPHER JAMES                    States Code, Section 2 (Aiding and
 8
               STRACUZZI,                       Abetting)
 9                      Defendant.
10
     The undersigned complainant being duly sworn states:
11

12                                     COUNT ONE
13
            On or about July 18, 2018, within the Southern District of California,
14   defendant CHRISTOPHER JAMES STRACUZZI did knowingly and
15   intentionally aid and abet the distribution of a mixture and substance
     containing a detectable amount of fentanyl, a Schedule II Controlled
16
     Substance, which resulted in the death of another person, to wit: E.P., in
17   violation of Title 21, United States Code, Sections 84l(a)(l) and (b)(l)(C)
     and Title 18, United States Code, Section 2.
18

19         And the complainant states that this complaint is based on the attached
     statement of facts, which is incorporated herein by reference.
20

21
                                          ~a~~
22

23

24   Sworn to before me and subscribed in :m:y~p:r:e:se:n~c~,~i~~~==an=u=ary~_!'2019.
25
                                           HONORABLE MIC    L S. BERG
26
                                           UNITED STATES MAGISTRATE JUDGE
27

28
         Case 3:19-mj-00049-MSB Document 1 Filed 01/04/19 PageID.2 Page 2 of 5




     United States of America
 2                vs.
 3   CHRISTOPHER JAMES STRACUZZI
 4

 5                          PROBABLE CAUSE STATEMENT
 6          I, Task Force Officer Lisa Amman, declare under penalty of perjury that the
 1   following is true and correct:
 8          On July 18, 2018, at approximately 8:43 p.m., San Diego Police Department
 9   ("SDPD") received a 911 call in reference to an unconscious male (identified now as
10   E.P.) at XX16 Riviera Drive, Apartment 605, San Diego, California (hereinafter
11   "Apartment"). SDPD officers found E.P. as unresponsive and lying on the living room
12   floor of the Apartment. Paramedics arrived on scene and unsuccessfully attempted to
13   resuscitate E.P. E.P. was pronounced deceased at 9:12 p.m.
14          The 911 caller was Julia P. who was E.P.'s girlfriend and cohabitant at the
15   Apartment.    Julia P. told SDPD officers that E.P. had smoked some marijuana and
16   taken a "Percocet" earlier that evening. Julia P. claimed that E.P. obtained the Percocet
17   from a friend. She fell asleep on the couch at 7:00 p.m. and woke up at 8:40 p.m. to
18   find E.P. unresponsive. She then made the 911 call.
19         Based on the above facts, the San Diego County Medical Examiner's Office
20   (MEO) was contacted and E.P.'s body was removed from the scene by the MEO. An
21   autopsy was performed by the MEO and the cause of death was determined to be acute
22   fentanyl and acetyl fentanyl intoxication.
23         On August 27, 2018, Drug Enforcement Administration ("DEA") San Diego
24   County Integrated Narcotics Task Force ("NTF") Team 10 agents met with Julia P. at
25   the Apartment. She gave the agents a small plastic container with ten aqua-blue

26   colored round tablets imprinted with a boxed "M" on one side and a "30" on the other

27   side. [These are trademark imprints for oxycodone 30 milligram tablets]. Julia P. told

28
         Case 3:19-mj-00049-MSB Document 1 Filed 01/04/19 PageID.3 Page 3 of 5




     the agents that on July 18, 2018, E.P. obtained these 12 tablets, which she believed was
 2   oxycodone tablets, and E.P. and Julia P. each took one.
 3          Julia P. told agents that E.P. obtained these tablets from his friend, Christopher
 4   James STRACUZZI (hereinafter referred to as STRACUZZI). Julia P. said
 5   STRACUZZI was out of town the night that E.P. obtained the tablets and overdosed.
 6   Julia P. explained that STRACUZZI arranged for someone to place these tablets in the
 1   electric box outside of STRACUZZI's residence, at 1925 Felspar Street, San Diego,
 s   California, and that E.P. picked up the tablets from the electric box on July 18, 2018
 9   (this trip from E.P. 's place of employment to STRACUZZI' s residence was confirmed
IO   byUBERreceiptonJuly18,2018).
II          Julia P. said that she and E.P. each consumed one of the twelve tablets on the
I2   evening of July 18, 2018. PENN relayed that they both fell asleep, and that when she
13   woke up, she was still in a very groggy state and continued to doze off, even as she
I4   was trying to administer cardiopulmonary resuscitation ("CPR") to E.P., per
I5   instructions from the 911 operator. Julia P. said that she later found out from the
I6   Medical Examiner's Office that E.P. died ofa fentanyl overdose. After learning this
I7   information, she now suspected that these supposed oxycodone (Percocet) tablets were
IS   counterfeit pills that contained fentanyl. She gave the agents the remaining 10 tablets.
I9   The agents impounded these tablets and submitted them for analysis to the DEA
20   Southwest Regional Laboratory. Laboratory results showed these tablets contained
2I   fentanyl.
22         Julia P. told agents that E.P. and STRACUZZI used cellular telephones to
23   communicate with each other and coordinate the distribution of the fentanyl tablets.
24   Julia P. provided agents with photographs of text messages between E.P. and
25   STRACUZZI discussing the purchase of pills on July 17, 2018, and STRACUZZI's

26   instructions to E.P. to pick the tablets up from the electric box on July 18, 2018. These

27   communications show the following text messages between E.P. and STRACUZZI:

28
         Case 3:19-mj-00049-MSB Document 1 Filed 01/04/19 PageID.4 Page 4 of 5




            E.P. to STRACUZZI (July 17, 2018, at approximately 5:50 p.m.): "So don't'
 2   laugh but we may need to get more, LOL. We still have 20 but we did the math and
 3   we think we may need a couple more, ha ha"
 4          STRACUZZI to E.P.: "Arthur asked me today"; "he's all out"
 5          STRACUZZI to BP (July 17, 2018, at approximately 7:52 p.m.): "Yooo"; "Cal
 6   me"
 1         E.P. to STRACUZZI: "Yo"
 8         STRACUZZI to E.P.: "How many you want"; "Ok I'll come out"
 9         E.P. to STRACUZZI: "Almost there"; "In back"
10         STRACUZZI to E.P. (July 18, 2018, at approximately 1:17 a.m.): "In electric
11   box outside my door"
12         E.P. to STRACUZZI: "OK, I'm gonna go by in the morning"; "Thanks bud
13   good night"
14         On October 3, 2018, Julia P. spoke to STRACUZZI about E.P.'s death on a
15   recorded telephone call which was monitored by agents.         During the recorded
16   telephone call, STRACUZZI stated that he [STRACUZZI] coordinated with his source
17   of supply ("SOS") to drop off the fentanyl tablets outside ofSTRACUZZI's residence
18   so E.P. could pick them up on July 18, 2018. STRACUZZI said that he purposefully
19   prevented E.P. from meeting STRACUZZI's supplier so E.P. could not pick up pills
20   without STRACUZZI knowing. STRACUZZI also admitted to knowing that some of
21   the pills distributed in the past were counterfeit and that both STRACUZZI and E.P.
22   wanted to keep this information hidden from Julia P. STRACUZZI stated both he and
23   E.P. knew that they had previously acquired counterfeit tablets containing fentanyl
24   instead oflegitimate oxycodone tablets and that this was "unavoidable."

25         During this conversation, Julia P. asked STRACUZZI if STRACUZZI' s source
26   for the fentanyl tablets told him anything about these tablets being "different" or

27   "stronger." STRACUZZI answered, "No, I mean, as far as I knew, they were the same

28
         Case 3:19-mj-00049-MSB Document 1 Filed 01/04/19 PageID.5 Page 5 of 5




     thing that we always have, you know, gotten. But the thing is, the truth is, a hundred
 2   percent truth, you have taken ones that were fake before, and you didn't know ... "
 3          Also during the above described conversation, Julia P. asked STRACUZZI if
 4   E.P. picked up the fentanyl tablets from STRACUZZI's house. STRACUZZI replied,
 5   "Yeah, but that's only because I was trying to avoid him [E.P .] from meeting the person
 6   he [E.P.] was getting them from, so he [E.P.] couldn't get them without me knowing."
 1   Julia P. asked, "So someone else got them and put them in your house?" STRACUZZI
 8   replied, "They put 'em outside the house. The house was locked. They put them
 9   outside the house."
10          On December 27, 2018, at approximately 12:48 p.m., STRACUZZI's vehicle
11   was stopped and agents subsequently arrested STRACUZZI. At approximately 3:25
12   p.m., DEA Task Force Officer Oscar Amado admonished STRACUZZI of his
13   Miranda Rights in the English language as per the SDPD PD-145 form. STRACUZZI
14   agreed to waive his rights per Miranda and speak to the officers. During the post-
15   Miranda interview ofSTRACUZZI, STRACUZZI adinitted that he facilitated the drug
16   transaction for E.P., which resulted in E.P. 's death on July 18, 2018. STRACUZZI
17   further admitted that he conspired with others to purchase the fentanyl tablets and place
18   them in the electric box outside ofSTRACUZZI's residence for E.P to acquire.
19         Based on the foregoing probable cause statement of facts, I believe there is
20   sufficient probable cause Stracuzzi aided and abetted the distribution of a controlled
21   substance, to wit fentanyl laced pills, that resulted in the death ofE.P.
22

23

24

25

26

27

28
